DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insertion opening into which a crimp terminal including a neck portion and an enlarged portion is inserted” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1 and 2, the limitation of “an insertion opening into which a crimp terminal including a neck portion and an enlarged portion is inserted” is vague and ambiguous in light of the specification.  Though the “insertion opening” is referred to throughout the specification, the specification does not identify an opening in the figures.  Furthermore, the figures do not show any opening as claimed.  Therefore it is ambiguous what exactly applicant means by “an opening” and it is unknown what would or would not be considered to be an “opening.”  Is every crimp terminal mounted on a terminal board inherently occupying an “opening” on the board?  Does “opening” simply mean a location where a terminal may be mounted?  If not, what defines the “opening” as claimed?  Correction is required.
 Regarding claim 4, the limitation regarding “a holding member” and “a lever” are ambiguous as to whether these limitations are referencing the same holding member and lever recited in the parent claims or whether these are referring to different holding members and levers than previously recited in the parent claims.  For purposes of analysis, the limitations are treated as referring to the optional lever recited in the parent claims, which claimed in the alternative.  

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 6293830 (“Park”) in view of Kakimi et al. US 9520656 (“Kakimi”).  Regarding claim 1, Park discloses terminal board, comprising:
	an insertion opening (i.e., a mounting location for a terminal 41) into which a crimp terminal (see at 41a) including a neck portion and an enlarged portion (see figure 3) is inserted;
	a base 37 formed of a conductive material and extending in a back side direction from the insertion opening;
	a holding member (38, 39) that holds the crimp terminal inserted from the insertion opening between the holding member and the base; and
	a bolt 40 that fastens the holding member to the crimp terminal, wherein

an engagement portion including a pair of protrusions 39a opposing across an interval wider than a neck portion with a maximum width among neck portions of crimp terminals used in the terminal board is provided from an end face of the insertion opening.  
	Park is ambiguous as to whether the protrusions define an interval narrower than an enlarged portion with a minimum width.
	Kakimi discloses an engagement portion including a pair of protrusions (42, 43) opposing across an interval K1 wider than a neck portion (see k3) with a maximum width among neck portions of crimp terminals used in the terminal board, and narrower than an enlarged portion with a minimum width K2, such that an insertion position of the crimp terminal is determined by a core crimping portion 32 of the crimp terminal coming into contact with the protrusions when the crimp terminal is inserted.
	It would have been obvious to size the gap between of Park protrusions (38a, 39a) to correspond to the width of the crimp neck of the terminal and be smaller than the width of the bolt engaging part of the terminal, as taught in Kakimi.  The reason for doing so would have been to ensure that the terminal is set at the proper position for the bolt to pass through the hole 41a of the terminal as taught in Kakimi (see e.g., col. 6, lines 1-25).

Per claim 2, Park discloses a terminal board, comprising an insertion opening (i.e., a mounting location for a terminal 41)  into which a crimp terminal including a neck portion and an enlarged portion is inserted;
a base 37 formed of a conductive material and extending in a back side direction from the insertion opening;
a holding (38, 39) member that holds the crimp terminal inserted from the insertion opening between the holding member and the base; and
	a bolt 40 that fastens the holding member to the crimp terminal or a lever that controls a state of the holding member holding the crimp terminal, wherein
	an engagement portion including a pair of protrusions (38a, 39a) opposing across an interval wider than a neck portion with a maximum width among neck portions of crimp terminals used in the terminal board.
	Park does not explicitly state that movable terminals 38 and 39 are replaceable/removable.  It would have been obvious to assembly the Park terminal board in a manner such that it could be also disassembled, for example by disassembling the terminal plate 37 and terminals (38, 39) from the body 30 and reassembling the components as desired.  See MPEP 2144.04(V); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Park is ambiguous as to whether the protrusions define an interval narrower than an enlarged portion with a minimum width.
	Kakimi discloses an engagement portion including a pair of protrusions (42, 43) opposing across an interval K1 wider than a neck portion (see k3) with a maximum width among neck portions of crimp terminals used in the terminal board, and narrower than an enlarged portion with a minimum width K2, such that an insertion position of the crimp terminal is determined by a core crimping portion 32 of the crimp terminal coming into contact with the protrusions when the crimp terminal is inserted.
	It would have been obvious to size the gap between of Park protrusions (38a, 39a) to correspond to the width of the crimp neck of the terminal and be smaller than the width of the bolt engaging part of the terminal, as taught in Kakimi.  The reason for doing so would have been to ensure that the terminal is set at the proper position for the bolt to pass through the hole 41a of the terminal as taught in Kakimi (see e.g., col. 6, lines 1-25).
	Per claim 3, a projecting portion (see plate at lead line 39 in figure 3) is provided in an upper portion of the protrusion with which the enlarged portion of the crimp terminal comes in contact.
	Regarding claim 4, the limitations are treated as referring to the alternative embodiment including the lever, and as such do not limit the claimed embodiment being read on as set out above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833